Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 1 of 13




                                     EXHIBIT A

                               Entities and Assets Chart
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 2 of 13




                           Smerling Ownership       Ownership or Control
#         Entity Name                                                                                   Assets
                               or Control             Order of Proof
1   Alligator Trail, LLC   Ownership - Whole    x    Campagna Chart         x   Account, checking: Bank of America xx0979
                                                x    Campagna Documents     x   Account, checking: JPMorgan Chase xx5982
                                                x    Campagna Spreadsheet   x   Account, DDA: Pacific Western Bank xx9781
                                                x    JES Documents          x   Real property: 11352 Alligator Trail - vacant
                                                x    Interview
2   Canes Eight, LLC       Ownership - Whole    x Campagna Chart            [None identified to date]
                                                x Campagna Documents
                                                x JES Documents
3   Canes Eighteen, LLC    Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx3027
                                                x Campagna Documents        x Account, DDA: Pacific Western Bank xx9401
                                                x JES Documents
4   Canes Eleven, LLC      Ownership - Whole    x    Campagna Chart         x Account, investment: JPMorgan Chase xx2004
                                                x    Campagna Documents     x Account, margin: JPMorgan Chase xx6103
                                                x    Campagna Spreadsheet
                                                x    JES Documents
5   Canes Fifteen, LLC     Ownership - Whole    x    Campagna Chart         x Account, checking: JPMorgan Chase xx0197
                                                x    Campagna Documents     x Real property: 6316 Wild Orchid Trail - vacant
                                                x    Campagna Spreadsheet
                                                x    JES Documents
                                                x    Interview
6   Canes Five, LLC        Ownership - Whole    x    Campagna Chart         x Loan Receivable: $500,000 loan to ABN Law
                                                x    Campagna Documents
                                                x    Campagna Spreadsheet
                                                x    JES Documents
7   Canes Four, LLC        Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx7358
                                                x Campagna Spreadsheet
                                                x JES Documents




                                                           Page 1 of 12
              Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 3 of 13




                           Smerling Ownership       Ownership or Control
#          Entity Name                                                                                  Assets
                               or Control             Order of Proof
8    Canes Fourteen, LLC    Ownership - Whole   x    Campagna Chart         x   Account, checking: JPMorgan Chase xx8172
                                                x    Campagna Documents     x   Account, DDA: Pacific Western Bank xx9393
                                                x    Campagna Spreadsheet   x   Real property: 11353 Manatee Terrace home
                                                x    JES Documents          x   Personal property insured by Chubb in the name of Canes
                                                x    Transfer Records           Fourteen LLC:
                                                x    Interview                    o Custom 3-diamond platinum engagement-style ring
                                                                                  o Vacheron Constantine wristwatch
                                                                                  o 18-karat white gold necklace
                                                                                  o Rolex wristwatch
                                                                                  o Custom platinum eternity-style engagement ring
                                                                                  o Grand piano
9    Canes International    Ownership - Whole   x    Corporate Records      x Account, cash/investments: Union Bancaire Privee, Geneva,
     Holdings                                   x    Campagna Chart           Switzerland xx9835
     Limited (NEVIS)                            x    Campagna Documents
                                                x    Campagna Spreadsheet
10   Canes Nine, LLC        Ownership - Whole   x Campagna Chart            [None identified to date]
                                                x Campagna Spreadsheet
                                                x JES Documents
11   Canes Nineteen, LLC    Ownership - Whole   x Campagna Chart            x Account, checking: JPMorgan Chase xx9271
                                                x Campagna Spreadsheet      x Account, DDA: Pacific Western Bank xx7132
                                                x JES Documents             x Loan Receivable (as of 12/31/19): Revivify, LLC, $50,000
12   Canes One, LLC         Ownership - Whole   x    Campagna Char          x Account, checking: JPMorgan Chase xx1123
                                                x    Campagna Documents     x Account, DDA: Pacific Western Bank xx9369
                                                x    Campagna Spreadsheet   x Loan Receivable: $500,000 mortgage to J Rose Consulting,
                                                x    JES Documents            LLC for home at 11350 Manatee Terrace
13   Canes Seven, LLC       Ownership - Whole   x Campagna Chart            [None identified to date]
                                                x Campagna Spreadsheet
                                                x JES Documents




                                                           Page 2 of 12
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 4 of 13




                            Smerling Ownership       Ownership or Control
#          Entity Name                                                                                   Assets
                                or Control             Order of Proof
14   Canes Seventeen, LLC   Ownership - Whole    x Campagna Chart            [None identified to date]
                                                 x Campagna Spreadsheet
                                                 x JES Documents
15   Canes Six, LLC         Ownership - Whole    x    Campagna Chart         x Account, checking: JPMorgan Chase xx3873
                                                 x    Campagna Documents     x Loan Receivable: $655,780 mortgage to Innovative Sales
                                                 x    Campagna Spreadsheet     Solutions, LLC for home at 2589 Treanor Terrace
                                                 x    JES Documents
                                                 x    Interview
16   Canes Sixteen, LLC     Ownership - Whole    x    Campagna Chart         x Account, checking: JPMorgan Chase xx5950
                                                 x    Campagna Documents     x Real property: 11466 Alligator Trail - vacant
                                                 x    Campagna Spreadsheet
                                                 x    JES Documents
                                                 x    Interview
17   Canes Ten, LLC         Ownership - Whole    x Campagna Chart            x Deposit: $350,000 "Jet Deposit" (Unknown Holder)
                                                 x Campagna Spreadsheet      x Potential preferential transfers:
                                                 x JES Documents                 o $200,000 wired from Canes Ten, LLC to ABN Law
                                                                                     escrow account on 10/22/19 for "escrow funds for G-
                                                                                     550," subsequently paid to "Brazjet Express Inc. for
                                                                                     Fernanda Cristina da Paixao" (Elaine Smerling's
                                                                                     mother)
                                                                                 o $100,000 wired from Canes Ten, LLC to ABN Law
                                                                                     escrow account on 11/26/19 for "escrow funds for G-
                                                                                     550," subsequently paid to "Brazjet Express Inc. for
                                                                                     Fernanda Cristina da Paixao" (Elaine Smerling's
                                                                                     mother)
18   Canes Thirteen, LLC    Ownership - Whole    x    Campagna Chart         x Account, checking: JPMorgan Chase xx7326
                                                 x    Campagna Documents     x Real property: 6330 Wild Orchid Trail - vacant
                                                 x    Campagna Spreadsheet
                                                 x    JES Documents
                                                 x    Interview




                                                            Page 3 of 12
              Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 5 of 13




                             Smerling Ownership       Ownership or Control
#          Entity Name                                                                                    Assets
                                 or Control             Order of Proof
19   Canes Thirty One, LLC   Ownership - Whole    x Campagna Chart            [None identified to date]
20   Canes Thirty, LLC       Ownership - Whole    x Campagna Chart            [None identified to date]
21   Canes Three Trust       Ownership - Whole    x    Campagna Chart         x Account, cash/investments: Union Bancaire Privee, Geneva,
                                                  x    Campagna Documents       Switzerland xx8934
                                                  x    Campagna Spreadsheet
                                                  x    JES Documents




                                                             Page 4 of 12
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 6 of 13




                               Smerling Ownership       Ownership or Control
#         Entity Name                                                                                       Assets
                                   or Control             Order of Proof
22   Canes Twelve, LLC         Ownership - Whole    x    Campagna Chart         x Account, checking: JPMorgan Chase xx0633
                                                    x    Campagna Documents     x Account, DDA: Pacific Western Bank xx9385
                                                    x    Campagna Spreadsheet   x Motor vehicles, current:
                                                    x    JES Documents              o 2014 Ford F150
                                                                                    o 1991 Harley-Davidson Fat Boy
                                                    x    Transfer Records
                                                                                    o 1996 Triumph Thunderbird
                                                    x    Interview                  o 2019 Infiniti QX60
                                                                                    o 2017 Ferrari California
                                                                                    o 2017 Mercedes Benz G63W4
                                                                                    o 1970 Chevrolet Chevelle
                                                                                    o 2017 Porsche Panamera
                                                                                    o 2017 Polaris General 4 1000E (ATV)
                                                                                    o 2021 Audi SQ8
                                                                                    o 2020 Chevrolet Corvette Stingray
                                                                                    o 2020 Cadillac Escalade ESV
                                                                                    o 2020 Mercedes Benz Sprinter (van)
                                                                                x Motor vehicles, recent past:
                                                                                    o 2016 Land Rover (title transferred to World Class Auto
                                                                                       Repair Center, LLC on 6/23/20)
                                                                                    o 2014 Maserati GranTurismo (title transferred to
                                                                                       Smerling business partner Samuel Jesse Herr on 5/1/20)
                                                                                    o 2012 Jeep Wrangler (title transferred to Jesus Dario
                                                                                       Imbachi on 4/4/19 and then to Arturo Javier Rojas
                                                                                       Garcia on 12/3/19)
                                                                                    o 2019 Mercedes-Benz Sprinter van (title transferred to
                                                                                       Ultimate Toys Inc. of Loveland, OH on 12/11/20)
                                                                                    o 2018 Alfa Romeo Guilia (title transferred to Tyrone
                                                                                       Jamaal Townsend on 2/8/20)
23   Canes Twenty Eight, LLC   Ownership - Whole    x Campagna Chart            [None identified to date]
24   Canes Twenty Five, LLC    Ownership - Whole    x Campagna Chart            [None identified to date]
25   Canes Twenty Four, LLC    Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx7396
                                                    x Campagna Spreadsheet
                                                    x JES Documents
26   Canes Twenty Nine, LLC    Ownership - Whole    x Campagna Chart            [None identified to date]



                                                               Page 5 of 12
              Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 7 of 13




                             Smerling Ownership       Ownership or Control
#          Entity Name                                                                                    Assets
                                 or Control             Order of Proof
27   Canes Twenty One, LLC   Ownership - Whole    x    Campagna Chart         x Loan Receivables: $300,000 loan to GWC Ventures LLC:
                                                  x    Campagna Documents         o $200,000 balloon promissory note, 7/24/20
                                                  x    Campagna Spreadsheet       o $100,000 demand promissory note, 2/3/21
                                                  x    JES Documents
28   Canes Twenty Seven,     Ownership - Whole    x Campagna Chart            [None identified to date]
     LLC
29   Canes Twenty Six, LLC   Ownership - Whole    x Campagna Chart            [None identified to date]
30   Canes Twenty Three,     Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx3635
     LLC                                          x Campagna Spreadsheet      x Equity investment: 3N Outdoor Media, Inc. (7% interest)
                                                  x JES Documents
31   Canes Twenty Two, LLC   Ownership - Whole    x    Campagna Chart         x Loan Receivable: $500,000 loan (or $250,000 loan) to
                                                  x    Campagna Documents       World Class Auto Repair Center, LLC
                                                  x    Campagna Spreadsheet
                                                  x    JES Documents
32   Canes Twenty, LLC       Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx0198
                                                  x Campagna Spreadsheet
                                                  x JES Documents
33   Canes Two, LLC          Ownership - Whole    x    Campagna Chart         x Account, checking: JPMorgan Chase xx2962
                                                  x    Campagna Documents     x Account, DDA: Pacific Western Bank xx9377
                                                  x    Campagna Spreadsheet   x Real property: 3049 Hartridge Terrace home
                                                  x    JES Documents
                                                  x    Transfer Records
                                                  x    Interview
34   Canes UK Holdings       Ownership - Whole    x    Corporate Records      x Real property: Flat 32, Riverside Court, Nine Elms Lane,
     Limited                                      x    Campagna Chart           London, UK SW8 5DB
                                                  x    Campagna Documents
                                                  x    JES Documents
                                                  x    Interview
35   Elliot S. Smerling      Ownership - Whole    x Campagna Documents        x Account, checking: JPMorgan Chase xx2657
     Irrevocable Trust
     U/A/D 3/23/2017



                                                             Page 6 of 12
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 8 of 13




                                 Smerling Ownership       Ownership or Control
#          Entity Name                                                                                         Assets
                                     or Control             Order of Proof
36   Hurricanes Five of          Ownership - Whole    x JES Documents             x Loan Receivable: $1,000,000 loan to ABN Law
     Florida, Inc.
37   Hurricanes Four Trust       Ownership - Whole    x    Campagna Chart         x Account, cash/investments: Union Bancaire Privee, Geneva,
                                                      x    Campagna Documents       Switzerland xx9896
                                                      x    Campagna Spreadsheet
                                                      x    JES Documents
38   Hurricanes One of Florida   Ownership - Whole    x Campagna Documents        [None identified to date]
     Inc.                                             x JES Documents
39   Hurricanes Two of           Ownership - Whole    x JES Documents             [None identified to date]
     Florida, Inc.
40   Renew Station, LLC          Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx3517
                                                      x Campagna Spreadsheet      x Account, DDA: Pacific Western Bank xx9419
                                                      x JES Documents             x Unknown receivable (as of 12/31/19): Herrcules Brothers,
                                                                                    $100
41   Revivify of Fort            Ownership - Whole    x Campagna Chart            x   Account, checking: Bank of America xx2520
     Lauderdale, LLC                                  x Campagna Documents        x   Account, checking: JPMorgan Chase xx2772
                                                      x JES Documents             x   Account, DDA: Pacific Western Bank xx9427
                                                                                  x   Prepaid Rent: Approx. 3 years' rent for Ft. Lauderdale
                                                                                      location - $300,000 (but unclear which Revivify entity is the
                                                                                      true asset holder)
42   Smerling Financial Group    Ownership - Whole    x Campagna Chart            x Account, checking: JPMorgan Chase xx6503
     Management, Inc.                                 x Campagna Spreadsheet      x Account, unknown: JPMorgan Chase xx7033 (possibly a
                                                      x JES Documents               debit card number)
                                                                                  x Account, DDA: Pacific Western Bank xx9567
                                                                                  x Account, savings: Pacific Western Bank xx7767
43   Smerling Financial          Ownership - Whole    x Campagna Documents        x Account, checking: Bank of America xx9733
     Group, Inc.                                                                  x Account, brokerage: TD Ameritrade xx5166




                                                                 Page 7 of 12
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 9 of 13




                             Smerling Ownership      Ownership or Control
#          Entity Name                                                                                  Assets
                                 or Control            Order of Proof
44   Smerling Financial      Ownership - Whole      x Campagna Chart         x Account, checking: JPMorgan Chase xx6038
     Group, LLC                                     x Campagna Spreadsheet   x Investment: Market Central Private Assets Series 14-A
                                                    x JES Documents            (Unknown Company), $102,500
                                                                             x Investment: Market Central Private Assets Series15-1
                                                                               (Unknown Company), 11.2625% ownership
                                                                             x Investment: Market Central Private Assets Series 26-A
                                                                               (Howitt Investments LLC), $102,500
                                                                             x Investment: AVRA Medical Robotics Inc., 25,000 shares,
                                                                               $31,250
                                                                             x Receivable (as of 12/31/19): Elliot Smerling Irrevocable
                                                                               Trust, $82,000
                                                                             x Receivable (as of 12/31/19): Smerling Financial Group
                                                                               Management, $80,000
                                                                             x Receivable (as of 12/31/19): Hurricanes Four Trust, $5,000
45   JES Global Capital       Ownership - Partial   x Campagna Chart         x Account, DDA: Pacific Western Bank xx2278
     Cascade BBQ LLC                                x Campagna Documents
                                                    x JES Documents
46   JES Global Capital       Ownership - Partial   x Corporate Records      x Account, unknown type: Santander Bank xx34302
     Europe, LDA                                                             x Account, unknown type: Millennium bcp xx0123 (in name
     (f/k/a Stumarell LDA)                                                     of Stumarell LDA)




                                                            Page 8 of 12
            Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 10 of 13




                             Smerling Ownership         Ownership or Control
#         Entity Name                                                                                       Assets
                                 or Control               Order of Proof
47   JES Global Capital GP    Ownership - Partial   x    Campagna Chart         x   Account, unknown type: Bank of America xx8390
     LLC                                            x    Campagna Documents     x   Account, unknown type: Pacific Western Bank xx0000
                                                    x    Campagna Spreadsheet   x   Account, DDA type: Pacific Western Bank xx1717
                                                    x    JES Documents          x   Account, savings: Pacific Western Bank xx6819
                                                                                x   Account, unknown type: Silicon Valley Bank xx0311
                                                                                x   Account, unknown type: Western Alliance Bank (Bridge
                                                                                    Bank) xx4778
                                                                                x   Account, 401(k) - in name "JES Global Capital GP LLC
                                                                                    401k PSP and Trust": Fidelity xx5349
                                                                                x   Account, 401(k) - in name "JES Global Capital GP LLC
                                                                                    401k PSP and Trust for the Benefit of Elliot S Smerling":
                                                                                    Fidelity xx1991
                                                                                x   Loan Receivable/Note (as of 3/31/20): Cascade BBQ;
                                                                                    $25,000.00
                                                                                x   Loan Receivable/Note (as of 3/31/20): Loan Lisbon Co;
                                                                                    $351,164.51
                                                                                x   Loan Receivable/Note (as of 3/31/20): Loan LP;
                                                                                    ($15,267.50)
                                                                                x   Loan Receivable/Note (as of 3/31/20): Loan Payable GP II;
                                                                                    ($8,494.06)
                                                                                x   Loan Receivable/Note (as of 3/31/20): Loan Payable
                                                                                    Hebrock; $16,719.81
                                                                                x   Other Current Assets (as of 3/31/20): Loan Payable #6;
                                                                                    ($150,000.00)
                                                                                x   Fixed Assets (as of 3/31/20): Furniture and Fixtures, net;
                                                                                    $9,044.62
                                                                                x   Prepaid Expense (as of 3/31/20): Prepaid Lease;
                                                                                    $118,391.99




                                                               Page 9 of 12
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 11 of 13




                                 Smerling Ownership         Ownership or Control
#          Entity Name                                                                                          Assets
                                     or Control               Order of Proof
48   JES Global Capital LP        Ownership - Partial   x    Campagna Chart         x   Account, DDA: Pacific Western Bank xx1614
                                                        x    Campagna Documents     x   Account, unknown type: Silicon Valley Bank xx3468
                                                        x    Campagna Spreadsheet   x   Account, unknown type: Silicon Valley Bank xx0227
                                                        x    JES Documents          x   Account, unknown type: Western Alliance Bank xx0003
                                                                                    x   Account, unknown type: Western Alliance Bank (Bridge
                                                                                        Bank) xx9221
                                                                                    x   Account, brokerage: TD Ameritrade xx4873
                                                                                    x   Portfolio company equity investment (as of 3/31/20):
                                                                                        Benefit Hub; $14,060,228.00
                                                                                    x   Portfolio company equity investment (as of 3/31/20): Digital
                                                                                        Gadgets; $31,721,889.00
                                                                                    x   Portfolio company equity investment (as of 3/31/20): Ican;
                                                                                        $9,561,842.00
                                                                                    x   Portfolio company equity investment (as of 3/31/20):
                                                                                        Meadowbrook Insurance; $26,647,012.00
49   JES Global Capital LP I      Ownership - Partial   x Corporate Records         x Potential checking account(s) at Barclays
     Ltd                                                x JES Documents
50   JES Global Capital LP II     Ownership - Partial   x Corporate Records         x Potential checking account(s) at Barclays
     Ltd
51   JES Special Opportunities    Ownership - Partial   x Campagna Chart            x Account, DDA: Pacific Western Bank xx9277
     Venture Fund GP LLC             (or Whole)         x Campagna Documents        x Account, unknown type: Western Alliance Bank (Bridge
                                                        x JES Documents               Bank) xx5250
                                                                                    x Unknown investment (as of 9/30/20): "Investments";
                                                                                      $450,000.00
52   JES Special Opportunities    Ownership - Partial   x Campagna Chart            x Account, DDA: Pacific Western Bank xx9269
     Venture Fund LP                 (or Whole)         x Campagna Documents        x Account, unknown type: Western Alliance Bank (Bridge
                                                        x JES Documents               Bank) xx9262
                                                                                    x Account, brokerage: TD Ameritrade xx5890
53   Revivify Dermatology         Ownership - Partial   x    Campagna Chart         x Account, checking: JPMorgan Chase xx8253
     LLC                                                x    Campagna Documents
                                                        x    Campagna Spreadsheet
                                                        x    JES Documents



                                                                  Page 10 of 12
            Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 12 of 13




                              Smerling Ownership       Ownership or Control
#          Entity Name                                                                                     Assets
                                  or Control             Order of Proof
54   Revivify, LLC             Ownership - Partial    x Campagna Chart         x  Account, checking: Bank of America xx6241
                                                      x Campagna Spreadsheet   x  Account, checking: Bank of America xx6426
                                                      x JES Documents          x  Account, checking: JPMorgan Chase xx0150
                                                                               x  Account, DDA: Pacific Western Bank xx7651
                                                                               x  Business personal property (owner identified in source
                                                                                  document as "Revivify LLC / Revivify Dermatology LLC"):
                                                                                     o Hydrofacial machines (2) - $90,000
                                                                                     o Salt machines (2) - $44,000
                                                                                     o Medical chairs (9) - $27,000
                                                                                     o TVs (6) - $4,800
                                                                                     o Couches (5) - $10,000
                                                                                     o Chairs (8) - $4,000
55   TTM Mgt Company, LLC      Ownership - Partial    x Campagna Chart         [None identified to date]
                                                      x Campagna Documents
                                                      x JES Documents
56   Cane Holdings Group,      Control - Smerling     x Corporate Records      [None identified to date]
     LLC                      Named as Manager in
                               Florida Secretary of
                                  State Records
57   Cane Investment Group,    Control - Smerling     x Corporate Records      [None identified to date]
     LLC                      Named as Managing
                               Member in Florida
                                Secretary of State
                                     Records
58   CRS, LLC                  Control - Smerling     x Corporate Records      [None identified to date]
                              Named as Managing
                               Member in Florida
                                Secretary of State
                                     Records
59   Cypress Realty Group,     Control - Smerling     x Corporate Records      [None identified to date]
     Inc.                     Named as Director in
                               Florida Secretary of
                                  State Records



                                                             Page 11 of 12
             Case 9:21-cv-80815-AMC Document 45-1 Entered on FLSD Docket 06/14/2021 Page 13 of 13




                              Smerling Ownership     Ownership or Control
#          Entity Name                                                                                  Assets
                                  or Control           Order of Proof
60   MFS Restructuring Co.     Control - Smerling   x Corporate Records     [None identified to date]
     LLC                      Named as Managing
                               Member in Florida
                               Secretary of State
                                    Records
61   Toastabags U.S.A. Inc.    Control - Smerling   x Corporate Records     [None identified to date]
                              Named as Managing
                               Member in Florida
                               Secretary of State
                                    Records




                                                           Page 12 of 12
